Citation Nr: 1519557	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  07-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to March 1981.  Thereafter, he had service from March 1981 to December 1984, which was characterized as under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2009, the Board, in relevant part, denied service connection for paranoid schizophrenia.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion for partial remand (JMR) of the issue of entitlement to service connection for paranoid schizophrenia in July 2010.  The Board remanded the matter in December 2010 and May 2014.  

The Board notes that a January 1995 rating decision denied service connection for a nervous condition, which could be read as encompassing all psychiatric disabilities afflicting the Veteran based on a review of the medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) indicates that claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  In this case, the Board shall treat the claim for schizophrenia as a distinct claim, in keeping with the treatment of this matter by the Court in the JMR.  


FINDING OF FACT

It is at least as likely as not that the Veteran's schizophrenia prodrome began during or within one year of the Veteran's first period of service.  


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulation

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including psychoses such as schizophrenia, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran contends that his schizophrenia manifested itself during his first period of service, or to a degree of 10 percent or more within one year of his first period of service, meaning that the relevant period in this case is from July 1978 to March 1981.  Unfortunately, service treatment records (STRs) from the Veteran's first period of service are not available for review, as noted in an August 2013 memorandum.  

Personnel records are available, and they show several instances of behavioral difficulties during the relevant period.  In December 1980, during the first period of service, the Veteran failed to obey an order to change out of civilian clothes and into his uniform.  Within one year of the first period of service the Veteran was disqualified for assignment to nuclear weapons positions in May 1981, was counseled about deficiencies in his behavior in July 1981, was dropped from GM "C" school for lack of motivation in August 1981, and received a negative performance evaluation in August 1981.  Towards the end of March 1982, slightly outside the relevant time period, the Veteran's personnel records contain a notation of an unexcused absence for three days.  

A VA examination was conducted in November 2014.  The examiner referenced the behavioral/misconduct issues in the Veteran's military personnel records, but noted that there were no indications or mentions of mental health problems or disorders in the Veteran's personnel records for the relevant time period.  The examiner gave significant weight to a discharge summary related to the Veteran's admission to the Naval Alcohol Rehabilitation Center during the time period from December 1982 until January 1983, as it is the closest mental health reference in chronological proximity to the relevant time period.  The examiner noted that the discharge summary found that there was no significant evidence of psychosis, major Organic Brain Syndrome, debilitating neurosis, or substance related organic brain problems, and found that these statements strongly contraindicate a diagnosis of schizophrenia at that time.  The examiner concluded that it is less likely than not that schizophrenia was manifested to a compensable degree (10 percent or more) within one year of his first period of service.  

In a December 2014 supplemental opinion, the examiner also found that it is less likely than not that the Veteran's schizophrenia had its onset during the Veteran's first period of active service.  As rationale, the examiner noted that the Veteran was functioning well enough to be advanced in rate in March 1979 and January 1980, which would tend to contraindicate severe mental illness.  The examiner found that the Veteran's behavioral issues and drug use during the first period of service and within one year of service are insufficient to indicate that schizophrenia was present at that time.  The examiner began to explain what these behavioral issues might be indicative of, but unfortunately did not finish his sentence.  The examiner also noted that the Navy's willingness to allow the Veteran to reenlist in March 1981 also contraindicated the presence of severe mental illness at that time.  

A private opinion was obtained in April 2015.  This private psychologist interviewed the Veteran and performed a review of the Veterans' claims file before finding that the Veteran was in the schizophrenia prodrome during the years 1981-1982.  The private psychologist discussed at length the Veteran's personnel file as well as testimony from a May 1990 hearing.  In his discussion of the December 1982-January 1983 alcohol rehabilitation treatment, the private psychologist noted that the discharge summary found that the Veteran displayed undue suspiciousness and interpersonal sensitivity that may require psychiatric evaluation if they interfere with his work performance.  According to the private psychologist's interview with the Veteran, the Veteran began hearing voices in 1982 or 1983, although later in the report the psychologist indicates the Veteran averred the voices began in 1981. 

The private psychologist explained that the schizophrenia prodrome is "an early symptom, or set of symptoms, that might indicate the start of a disease before specific symptoms occur."  A prodrome for schizophrenia, as described by the private psychologist, is "the period of decreased functioning, dramatic changes in behavior, deteriorating cognitive functioning, difficulty fitting in socially, and paranoia," which "cannot be confirmed unless the emergence of the condition has occurred."  The private psychologist thus found that the behavioral problems noted in the Veteran's personnel file are indicative of this prodrome for schizophrenia.  The private psychologist also noted that the undue suspiciousness noted in the December 1982-January 1983 hospitalization later developed into frank paranoia.  

As the VA examiner did not complete his analysis of the Veteran's behavioral difficulties during the relevant time period, the Board finds the private psychologist's opinion to be more probative.  The private psychologist indicates that the Veteran's behavioral difficulties during the period in question were early symptoms indicating the start of his schizophrenia before it was able to be diagnosed.  Under 38 C.F.R. § 3.307(a)(3), a chronic disease must have become manifest to a degree of 10 percent or more within one year from the date of separation from service to be entitled to presumptive service connection.  In order to be entitled to a rating of 10 percent, schizophrenia must manifest by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  As the Veteran's personnel file indicates that the Veteran was disciplined for his behavior during the period in question, the Board finds that these prodromal manifestations of schizophrenia within one year of the Veteran's first period of service meet the criteria for a compensable rating.  










Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for schizophrenia is warranted.  38 C.F.R. § 3.303(a)(3); 3.309(a).  


ORDER

Entitlement to service connection for schizophrenia is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


